09/09/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 21-0404



                            No. DA 21-0404


STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

CIMMARRON STEVEN DRENNAN,

           Defendant and Appellant,

                                ORDER

     Upon consideration of Appellant’s unopposed motion for extension

of time, and good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time until November 5, 2022, within which to prepare, file, and serve

Appellant’s opening brief on appeal.




                                                               Electronically signed by:
                                                                     Mike McGrath 1
                                                        Chief Justice, Montana Supreme Court
                                                                  September 9 2022